            Case 1:20-cv-11162-DJC Document 4 Filed 06/26/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


GYM WORLD, INC.,
BF OF CHELMSFORD, INC.,
BF OF LOWELL, INC.
BF OF SPRINGFIELD, INC.,
BF OF DANVERS, LLC.,
                PLAINTIFFS
V.                                                            CASE No. 1.20-11162


CHARLES D. BAKER, in his capacity as the
Governor of the Commonwealth of Massachusetts,
                DEFENDANT




     PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER,
       PRELIMINARY INJUNCTION and REQUEST FOR SHORT ORDER OF NOTICE


     Pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, the above-named plaintiffs

hereby respectfully move for a temporary restraining order and preliminary injunction on an

emergency basis and expedited briefing schedule to enjoin the enforcement of the defendant’s

March 10, 2020 COVID-19 Order No. 13, and subsequent related orders, as they pertain to the

plaintiffs. Plaintiffs hereby incorporate by reference the original complaint, the memorandum of

law and affidavit of David Dos Santos in support of this motion, filed contemporaneously

herewith.
            Case 1:20-cv-11162-DJC Document 4 Filed 06/26/20 Page 2 of 4



   As detailed in the accompanying memorandum of law, there is a substantial likelihood that

plaintiffs will succeed on the merits of their claims against the defendant; that without a

preliminary injunction and temporary restraining order, there is substantial risk that plaintiffs

will suffer irreparable harm; that the balance of harms weighs in favor of the plaintiffs; and the

requested preliminary injunction and temporary restraining order will not adversely affect the

public interest.


   WHEREFORE, plaintiffs respectfully request that the Court enter a temporary restraining

order and preliminary injunction enjoining enforcement of the defendant’s March 10, 2020

COVID-19 Order No. 13, and subsequent related orders, as they pertain to the plaintiffs.




                              REQUEST FOR ORAL ARGUMENT


   Due to the exigent circumstances detailed in plaintiffs’ complaint, plaintiffs respectfully

request an expedited hearing, with a short order of notice, on this motion under Local Rule 7.1(d)

and (e). Plaintiffs further respectfully request that the Court conduct the hearing telephonically.

This Court may also take judicial notice that the various judges of this District Court are

routinely granting motions by the parties to appear telephonically, rather than in person, at

hearings.




Dated: June 25, 2020
          Case 1:20-cv-11162-DJC Document 4 Filed 06/26/20 Page 3 of 4



Respectfully submitted,


THE PLAINTIFFS,


By their attorney,


/Richard P. McClure/
Richard P. McClure, Esquire
14 Morgan Drive
Chelmsford, MA 01824
(508) 572-2418
BBO# 564713


                       CERTIFICATE OF ATTEMPT TO CONFERENCE


   I hereby certify that I attempted to conference with opposing counsel through a phone call to

   the Attorney General’s Office on June 25, 2020 but discovered that the case had yet to be

   assigned to an attorney.


   /Richard P. McClure/


                                  CERTIFICATE OF SERVICE


   I hereby certify that this document filed through the CM/ECF system will be sent

   electronically to the registered participants as identified on the Notice of Electronic Filing

   (NEF) and paper copies will be sent to those indicated as non-registered participants on June

   25, 2020.


   /Richard P. McClure/
Case 1:20-cv-11162-DJC Document 4 Filed 06/26/20 Page 4 of 4
